(UDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigematsu (US 2008/0086014; IDS 11/05/2020). 
Shigematsu discloses a salt suitable for an acid generator and a chemically amplified positive resist composition containing the same. Shigematsu discloses a salt represented as Formula (I) (Para, 0010-0011). Shigematsu discloses that in formula I, X represents a C3-C30 divalent group contains at least one divalent alicyclic hydrocarbon group. (Para, 0010-0011). Shigematsu explains that at least one --CH2-- in the C3-C30 divalent group may be substituted with --O-- or --CO—and that preferably the C3-C30 divalent group contains a divalent alicyclic hydrocarbon group. (Para, 0010-0011). Shigematsu also discloses the Salt represented by Formula (I) includes Y which represents a C3-C30 cyclic hydrocarbon group, and the C3-C30 cyclic hydrocarbon group may be substituted with at least one group selected from a C1-C6 alkoxy group, a C1-C4 perfluoroalkyl group, a C1-C6 hydroxyalkyl group, a hydroxyl group and a cyano group. (Para, 0021). Shigematsu discloses at least one --CH2-- in the C3-C30 cyclic hydrocarbon group may be substituted with --O-- or --CO--. (Para, 0021). Shigematsu discloses the C3-C30 cyclic hydrocarbon group may have monocycle or bicycle or more, the C3-C30 + represented an organic counter ion. (Para, 0010). These disclosures and the illustrations of Formula (I) in Shigematsu teach the salt as recited in claim 1 and represented as Formula (I) in claim 1, with CO2 in Formula (I) of Shigematsu correlating to X1, X in Formula (I) of Shigematsu correlating to A1 and Y in Formula (I) of Shigematsu correlating to Ra and L1 of claim 1 is a single bond and the integer z recited in claim 1 equals 0 in Formula (I) of Shigematsu. Moreover, these disclosures and the illustrations of Formula (I) of Shigematsu teach the limitation of claims 2-4. 
Shigematsu also discloses a chemically amplified resist composition into which the salt disclosed in incorporated. Shigematsu discloses the chemically amplified positive resist composition comprises Salt (I) and a resin containing a structural unit which has an acid-labile group and which itself is insoluble or poorly soluble in an aqueous alkali solution but becomes soluble in an aqueous alkali solution by the action of an acid. (Para, 0079). Shigematsu discloses salt (I) is usually used as an acid generator, and the acid generated by irradiation to Salt (I) catalytically acts against acid-labile groups in the resin, cleaves acid-labile groups, and the resin becomes soluble in an alkali aqueous solution. (Para, 0080). Shigematsu discloses the resin used for the present composition contains a structural unit which has the acid-labile group and which itself is insoluble or poorly soluble in an alkali aqueous solution, but the acid-labile group cleave by an acid. (Para, 0081). These disclosures teach the limitations of claim 5-6. 
Shigematsu discloses the resin may include a structural unit represented as Formula (21). (Para, 0114). This disclosure teaches the limitation of claim 8, wherein the integer mb as recited in claim 1 equals 0. Shigematsu discloses the resin composition is applied to form a resist film on a substrate and then dried is subjected to exposure for patterning, then heat-treated to facilitate a de-blocking reaction, and thereafter developed with an alkali developer. . 
Allowable Subject Matter
Claims 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the disclosures of Shigematsu in paragraphs 0109-0111 do teach and/or suggest a resist composition wherein a structural unit having acid-labile group has at least two types of structure units represented by formula (a1-1) of claim 7, the disclosures of Shigematsu fail to teach and/or suggest wherein the resist composition of claim 7 also has a structural unit represented by formula (a1-2) as illustrated and recited in claim 7. In addition, Shigematsu as discussed above fails to teach and/or suggest the limitation of claim 9 wherein the resist composition further comprises a salt generating an acid having an acidity lower than that of an acid generated from the acid generator and the limitation of claim 10 wherein the resist composition further comprises a resin including a structure unit having a fluorine atom. The prior art fails to provide other relevant disclosures which are properly combinable with Shigematsu to teach and/or suggest these limitations of claim 7 and 9-10. Therefore, claims 7 and 9-10 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899